                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS



                            CRIMINAL NO. 19-10199-RWZ


                                   UNITED STATES

                                           v.

                                    BINH THANH LE


                                        ORDER

                                  September 24, 2019


ZOBEL, S.D.J.

      Defendants Binh Thanh Le (“Le”), Steven McCall (“McCall”), and Allante Pires

(“Pires”) are charged with conspiracy to manufacture, distribute, and possess with intent

to distribute controlled substances 3,4-Methylenedioxymethamphetamine, Ketamine,

and Alprazolam in violation of 21 U.S.C. § 846. After an evidentiary hearing, Magistrate

Judge Dein ordered the defendants detained pending trial. McCall and Pires filed

motions to revoke their detention orders, which were granted. Docket ## 31, 50. Le

now seeks review of his detention order, which this court considers de novo. United

States v. Tortora, 922 F.2d 880, 883 n.4 (1st Cir.1990).

I.    Discussion

      Based on the evidence supporting the statutory factors under the Bail Reform

Act, including (1) the nature and circumstances of the offense charged; (2) the weight of

the evidence against the defendant; (3) the defendant's history and characteristics; and


                                            1
(4) the danger that would be posed to the community by the defendant's release, 1 18

U.S.C. § 3142(g), I agree with Magistrate Judge Dein’s conclusion that “no conditions

of release would reasonably insure the safety of the community or Le’s appearance.”

Docket # 26.

                A.      Public Safety Concerns

        This case involves a conspiracy to manufacture and distribute significant

quantities of controlled substances. The government alleges that the defendants,

primarily operating out of an office space in Stoughton, MA, sold drugs via the Dark

Web in exchange for Bitcoin, and shipped the drugs to customers using the United

States Postal Service.

        The strength of the evidence against Le and his apparent role as the leader of

this sophisticated conspiracy distinguish him from McCall and Pires, who were released

on conditions. Le signed the lease for the office space where agents executed a search

warrant and found a pill press, large quantities of drugs, shipping supplies, more than

$100,000 in cash, a computer opened to the Dark Web vendor page, and items bearing

Le’s name. Le also rented several mailboxes, where he received wholesale quantities

of controlled substances, and he was observed by law enforcement mailing packages

containing drugs. Additional pertinent evidence includes: the interception of a kilogram

of cocaine en route to Le’s personal residence, where he resided with his parents; Le’s

statement to an undercover agent that he had other individuals “working for him,”



1       Pursuant to 18 U.S.C. § 3142(e)(3), a presumption exists that Le be detained because he is
charged with an offense for which a maximum term of imprisonment of ten years or more is prescribed in
the Controlled Substances Act. I agree with Judge Dein that Le rebutted the presumption and I therefore
focus the analysis on the 18 U.S.C. § 3142(g) factors. Nonetheless, the rebutted presumption “does not
cease to have effect” and remains “one factor to be considered … in determining whether the defendant
must be detained.” United States v. O'Brien, 895 F.2d 810, 815 (1st Cir. 1990).

                                                   2
Docket # 40 at 37; text messages from Le’s phone in which he delegated tasks within

the conspiracy, Docket ## 40-5, 40-6; and law enforcement’s recovery of ammunition

and drug residue in trash discarded by Le outside the office space.

       In light of the nature of the charge, the weight of the evidence against Le, and

Le’s central role in the alleged conspiracy, the government has established by clear and

convincing evidence that no conditions of release can reasonably assure the safety of

the community.

               B.      Risk of Flight

       The government has also met its burden by a preponderance of the evidence

that no conditions will assure Le’s future appearance as required. 2 Le faces the

possibility of significant prison time. He was arrested while attempting to exchange

$200,000 worth of Bitcoin for U.S. currency and may have access to additional drug

proceeds if released. The alleged conspiracy also had an international dimension,

involving drug shipments from Switzerland and Canada, and Le has family ties to

Vietnam.

II.    Conclusion

       The motion to revoke the detention order (Docket # 56) is DENIED.



____      9/24/2019_____                                     /s/ Rya W. Zobel
            DATE                                               RYA W. ZOBEL
                                                      UNITED STATES DISTRICT JUDGE




2      While Magistrate Judge Dein determined that McCall and Pires should be detained for safety
reasons alone, she ordered Le detained for safety and risk of flight concerns.

                                                  3
